Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed May 22, 2022, claims 1,9 and 17 has been amended, and claims 1-20 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 9 paragraph 3 -  page 11 paragraphs 2, filed May 22, 2022, with respect to claims 1-6, 8-14 and 16-20  have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1, 9 and 17 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of Liu et al (US Pub. No.:2018/0365908).

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term " predicted to be observed " in claims 1, 9 and 17 is a relative term which renders the claim indefinite.  The term “predicted to be observed " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 1, 9, and 17 recites “…the utility scores representing wireless network performance quality predicted to be observed …” in lines 9-10. The term “predicted to be observed” is indefinite because one of ordinary skill in the art would not know what is meant by “predicted to be observed by the vehicle traversing the associated road segments”.
Claims 2-9, 10-16 and 18-20, are also rejected since they are dependent on the rejected base independent claims 1, 9 and 17, respectfully, as set forth above.

For purpose of examination, the examiner interprets the limitation as best understood.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 8-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US Pub. No.: 2019/0107406), in view of Slusar et al. (US Pub. No.: 2017/0089710); and further in view of Liu et al (US Pub. No.:2018/0365908).

As per claim 1, Cox disclose A method for evaluating a vehicle route based on predicted network quality, the method comprising: 
obtaining a current state of a vehicle including a vehicle location and a desired destination of the vehicle (see Fig.21, para. 0154-0161, the user interface 2120 receives user commands and other input, such as user selections, preferences, and settings that are used in configuring, determining, and selecting subsets of possible routes, provides navigation information, including possible routes for user selection, updated route information during vehicle travel, and other navigation information, and other vehicular information. The user interface 2120 can be one or more of vehicle instrument panel 400, vehicle operational display 420, heads-up display 434, and power management display 428, also when the various inputs received by the vehicle navigation system 2104 are provided, via network 1909, to the map database manager 2012, it can be the map or other navigation information provided to the occupant, including possible subset of routes and periodically updated selected route map information, and the request include the current vehicle location as determined by the automatic vehicle location system 2108 and the locations of the user selected waypoints and destination); 
querying, based on the current state of the vehicle, a wireless network performance database to obtain respective wireless network performance data associated with a plurality of road segments within a vicinity of the vehicle location (see Fig.21, para. 0154-0161, When the various inputs are received by the vehicle navigation system 2104, which then configures, determines or selects subsets of possible routes, it is map information from the map database 2016 that is selected based on a request received by the map database manager 2012 from the vehicle 120. The request can include the current vehicle location as determined by the automatic vehicle location system 2108 and the locations of the user selected waypoints and destination, the map information include not only two-dimensional map information but also the topography of each roadway segment in the map information, the topography refers to a map depicting in detail ground relief (landforms and terrain), drainage (lakes and rivers), forest cover, administrative areas, populated areas, transportation routes and facilities (including roads and railways), and other man-made features. The map information can also include stopping points for vehicles, such as intersections and traffic stop signs and signals, speed limits, current traffic levels (e.g., heavy, light, and levels in between), current traffic movement speeds / respective network performance data associated with a plurality of road segments); and
 outputting the navigation route to a vehicle navigation controller (see Fig.21, para. 0154-0161, the navigation information 2124 can take many forms depending on the configuration. When the various inputs received by the vehicle navigation system 2104 are provided, via network 1909, to the map database manager 2012, it can be the map or other navigation information provided to the occupant, including possible subset of routes and periodically updated selected route map information, see also para. 0162, the map information is used by the vehicle navigation system 2104 or map database manager 2012 to determine and assign, for at least a portion of each possible route and using an aggregate energy usage or consumption indicator, an expected, projected, or probable energy usage required to travel the portion of the route).

Cox however does not explicitly disclose generating utility scores for each plurality of road segments based on the respective wireless network performance data; the utility scores representing wireless network performance quality predicted to be observed by the vehicle traversing the associated road segments; determining a navigation route from the vehicle location to the desired destination based in part on the utility scores.

Slusar however disclose generating utility scores for each plurality of road segments based on respective network performance data; the utility scores representing wireless network performance quality risk predicted to be observed by the vehicle traversing the associated road segments (see Fig.3, Fig.6, para. 4, 0049-0064, the risk processing module assign a certain risk value to a road segment that is wet from rain, and assign a lower risk value to the road segment that is not wet from rain, the risk processing module calculate the risk value for a road segment, risk object, or point of risk by applying actuarial techniques);
determining a navigation route from the vehicle location to the desired destination based in part on the utility scores; (see para. 0001-0006, using GPS devices have become more prevalent, the different uses for their location information have come to light, the danger level {risk/score/utility score} of different routes is determined by combining location information and accident history information and using the danger level of certain routes to determine a navigation route, also a driver select among the various travel routes presented, taking into account one or more factors such as the driver's tolerance for risk, see also Fig.3, para. 0043-0045, the risk map generation system 302 receive road segment information for a segment of road a vehicle 308 is traveling on, and use the received road segment information to generate a risk map of the road segment, a risk map generation system 302 create a risk map which provides different routes to a user to mitigate risk): and 
outputting the navigation route to a vehicle navigation controller (see para. 0001-0006, a personal navigation device, mobile device, and/or personal computing device access a database of risk scores to assist in identifying and indicating alternate lower-risk travel route / the navigation route to a vehicle navigation controller, see also Fig.3, para. 0043-0045, risk maps are being displayed to drivers of a vehicle).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of generating utility scores for each plurality of road segments based on the respective network performance data;  the utility scores representing wireless network performance quality risk predicted to be observed by the vehicle traversing the associated road segments and determining a navigation route from the vehicle location to the desired destination based in part on the utility scores, as taught by Slusar, in the system of Cox, so that a device receive travel route information and query the memory for associated risk scores and 3D risk maps and a driver select among the various travel routes presented, taking into account one or more factors such as the driver's tolerance for risk, see Slusar, paragraphs 21-22.

Although Slusar disclose determining a navigation route from the vehicle location to the desired destination based in part on the utility scores;

The combination of Cox and Slusar however does not explicitly disclose “wireless network performance quality predicted to be observed by the vehicle traversing the associated road segments”;

Liu however disclose “wireless network performance quality predicted to be observed by the vehicle traversing the associated road segments” (see para. 0066, one or more data sources 36 for providing digital road map data drawn from GIS databases, including high-precision maps of the roadway geometric properties; maps describing road network connectivity properties / wireless network performance quality).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of “wireless network performance quality predicted to be observed by the vehicle traversing the associated road segments”, as taught by Liu, in the system of Cox and Slusar, so as to utilize maps describing road network connectivity properties, see Liu, paragraphs 21-22.

As per claim 2, the combination of Cox, Slusar and Liu disclose the method of claim 1.

Cox further disclose wherein the vehicle navigation controller comprises a navigation system in the vehicle (see Fig,21, an on board navigation system 2100 in the vehicle 120 is depicted. The navigation system 2100 includes a vehicle navigation system 2104, see para. 0154).

As per claim 3, the combination of Cox, Slusar and Liu disclose the method of claim 1.

Cox further disclose wherein the vehicle navigation controller comprises a remote teleoperation server that generates controls for controlling navigation of the vehicle (see Fig.21, the automatic vehicle location system 2108 is in communication with the satellite location system 2112 (such as a Global Positioning System (or Naystar GPS) or GPS transmitter) to acquire current vehicle position coordinates, which position coordinates are then correlated by the vehicle navigation system 2104, see para. 0156).

As per claim 4, the combination of Cox, Slusar and Liu disclose the method of claim 1.

Slusar further disclose wherein outputting the navigation route to the vehicle navigation controller comprises: generating a navigation map of a geographic region within the vicinity of the vehicle location that includes visual indicators representative of the utility scores associated with the plurality of road segments; and outputting the map (see Fig.3, para. 0043-0045, a computing system 300 for generating a risk map, the risk map generation system 302 may receive sensor information and utilize the information to complete different tasks. For example, the risk map generation system 302 may receive sensor information from sensor(s) 304, and communicate with (e.g., transmit to and receive from) mobile computing device 306 in order to generate a risk map. In another example, the risk map generation system 302 may use received information and risk map generation system's modules to develop alerts that are included within the risk map).

As per claim 5, the combination of Cox, Slusar and Liu disclose the method of claim 1.

Slusar further disclose wherein outputting the navigation route to the vehicle navigation controller comprises: generating an augmented reality view of a video stream received from the vehicle that includes visual indicators on road segments in the video stream representative of the utility scores; and outputting the augmented reality view (see Fig.3, para. 0043-0045, a risk map may comprise an image (e.g., JPEG, TIFF, BMP, etc.), a video (e.g., MPEG), a hologram, or other visual outputs for illustrating a road segment or route being traveled by a vehicle 308. The risk map may further include markers or other indicators of risks (e.g. risk objects). Risks may be any item, event, or condition that may pose a danger to a vehicle 308 while the vehicle 308 is on a trip. In various embodiments, the risk map may be a two-dimensional (2D) or a three-dimensional (3D) illustration).

As per claim 6, the combination of Cox, Slusar and Liu disclose the method of claim 1.

Slusar further disclose determining, based on the utility scores for the plurality of road segments, a speed constraint for safely operating the vehicle while traversing each of the plurality of road segments in the navigation route; and outputting the speed constraint (see Fig.3, para. 0043-0045, a risk map generation system 302 may create a risk map based on pre-determined road segment information. For example, the risk map generation system 302 may receive road segment information for a segment of road a vehicle 308 is traveling on, and use the received road segment information to generate a risk map of the road segment, a risk map generation system 302 may create a risk map which provides different routes to a user to mitigate risk. For example, a generated risk map may contain different routes of travel based on the road segments a user may travel to arrive at their end destination. Under this example, each route may correlate to a different risk value based on the number and the type of risk objects located on each route, see also para. 0035, road information  include information about characteristics corresponding to the rules of the road or descriptions of the road: posted speed limit, construction area indicator (e.g., whether location has construction), topography type (e.g., flat, rolling hills, steep hills, etc.), road type and para. 0036, weather information may include a forecast of potential weather conditions for a segment of a road being traveled by vehicle 208, weather information may include a storm warning, a tornado warning, a flood warning, a hurricane warning, weather information may provide data about road segments affected by weather conditions ).

As per claim 8, the combination of Cox, Slusar and Liu disclose the method of claim 6.

Cox further disclose wherein determining the navigation route comprises: obtaining speed limits associated with the plurality of road segments; and determining a subset of the plurality of road segments having speed limits within the speed constraint; and determining the navigation route based on the subset of the plurality of road segments (see para. 0161, the map information also include stopping points for vehicles, such as intersections and traffic stop signs and signals, speed limits, current traffic levels (e.g., heavy, light, and levels in between), current traffic movement speeds, see also para. 0173, each parameter setting or value (which represents a contribution of the corresponding parameter to vehicle energy consumption) is combined to yield the composite energy usage or consumption indicator for the corresponding roadway segment. Any route is a combination of selected roadway segments; therefore, an aggregate energy usage or consumption indicator can be determined by summing or otherwise combining the composite energy usage or consumption indicators corresponding to each component roadway segment), and 
Slusar further disclose wherein determining the navigation route comprises: obtaining speed limits associated with the plurality of road segments; and determining a subset of the plurality of road segments having speed limits within the speed constraint; and determining the navigation route based on the subset of the plurality of road segments (see para. 0035-0036, road information comprise data about the physical attributes of the road (e.g., slope, pitch, surface type, grade),  road information include information about characteristics corresponding to the rules of the road or descriptions of the road: posted speed limit, construction area indicator (e.g., whether location has construction), topography type (e.g., flat, rolling hills, steep hills, etc.), road type (e.g., residential, interstate, 4-lane separated highway, city street, country road, parking lot / the navigation route is based the plurality of road segments, see also Fig.3, para. 0043-0045).

As per claim 9, claim 9 is rejected the same way as claim 1. Cox also disclose  a non-transitory computer readable storage medium storing instructions for evaluating a vehicle route based on predicted network quality, the instructions when executed by a processor causing the processor (see para. 0240, a system, comprising: a processor; and a computer-readable storage medium storing computer-readable instructions, which when executed by the processor, cause the processor to perform operations comprising: determining a destination and determining a route for the vehicle from the origin to the destination).

As per claim 10, claim 10 is rejected the same way as claim 2.
As per claim 11, claim 11 is rejected the same way as claim 3.
As per claim 12, claim 12 is rejected the same way as claim 4.
As per claim 13, claim 13 is rejected the same way as claim 5.
As per claim 14, claim 14 is rejected the same way as claim 6.

As per claim 16, claim 16 is rejected the same way as claim 8.

As per claim 17, claim 17 is rejected the same way as claim 1. Cox also disclose A computer system comprising: a processor; and a non-transitory computer readable storage medium storing instructions for evaluating a vehicle route (see para. 0249, a computer program product, comprising: a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code configured [when executed by a processor] to: determining a destination; and determining a route for the vehicle from the origin to the destination).

As per claim 18, claim 18 is rejected the same way as claim 2.

As per claim 19, claim 19 is rejected the same way as claim 3.

As per claim 20, claim 20 is rejected the same way as claim 4.

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lockwood (US Pub. No.:2019/0011910) – see para. 0058, “The example vehicle systems 202 also include location systems 210 configured to receive location information, including position and orientation data (e.g., a local position or local pose) from the sensors 204 and/or external sources, and provide location data 212 to other portions of the vehicle systems 202 via the I/O interface 208. The external sources may include global satellites for facilitating operation of a global positioning system (GPS) and/or a wireless network for communicating and receiving information related to the vehicle's location, such as map data. The location systems 210 may also include sensors configured to assist with navigation of the vehicle 102, such as wheel encoders for sensing the rotation of the wheels 128, inertial navigation sensors, such as gyroscopes and/or accelerometers, magnetometers, and/or cameras for obtaining image data for visual odometry or vision-inertial navigation”.
A dynamic navigation scheme for vehicular ad hoc networks (ISBN (ELECTRONIC): 978-89-88678-26-8, PUBLICATION DATE: 01-Aug-2010) – “a dynamic navigation algorithm (DNA) that can be combined with GPS receivers, digital maps, and wireless technologies such as DSRC, 802.11p, and WiMAX. By calculating the score, a weighted sum of average vehicle speed, average inter-vehicle distance, road type, and road gain, for each candidate road, the DNA can generate a road score table and choose the road with the highest score among the candidate roads toward the destination. In addition, a dynamic rebroadcasting block (DRB) is designed in the DNA to carry out Road-Request (R-REQ) rebroadcasting function. The DRB mechanism can prevent from network congestion incurred by R-REQ rebroadcasting. For the purpose of performance evaluation, we compare our proposed DNA with three previous works via simulations. Simulation results have shown that the DNA performs much better than the other navigational schemes in reaching a destination with shorter travel distance and less travel time”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469